Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.  Claims 1-2, 10 are amended; claims 4, 9 are cancelled.  Accordingly, claims 1-3, 5-8 and 10-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2015/0203402 A1) in view of Liu et al (US 2015/0291716 A1) and Bichler et al (US 2006/0281886 A1).
Regarding claim 1, Ko et al disclose an additive of cement composition including a cross-linked polycarboxylic copolymer (abstract).  See example 1, wherein polymer is formed from 300 parts of methoxypolyethylene glycol monomethacrylate (i.e. reads on alkoxypolyalkylene glycol methacrylic acid ester based repeating unit in present claim 1), 35 parts of acrylic acid (i.e. about 12 parts by weight based on 100 parts by weight of 
Ko et al are silent with respect to polyalkylene glycol ether-based repeating unit and its amount based on 100 parts by weight of the alkoxypolyethylene glycol (meth)acrylic acid ester.
However, Liu et al in the same field of endeavor teach a slump retaining polycarboxylic acid superplasticizer prepared by polymerization of monomer A, monomer B, monomer C, and monomer D (abstract).  Monomer A is represented by general formula (I) - 
    PNG
    media_image1.png
    58
    219
    media_image1.png
    Greyscale
  wherein R1 represents H or CH3; X is O, CH2O, CH2CH2O; and p represents an average addition molar number of ethylene oxide (paragraphs 0012-0013).  Monomer B (equivalent of alkoxypolyalkylene glycol (meth)acrylate ester based repeating unit in present claims) is represented by formula - 
    PNG
    media_image2.png
    56
    257
    media_image2.png
    Greyscale
wherein R3 represents alkyl group having 1 to 4 carbon atoms and R2 represents H or CH3 (paragraphs 0014-0015).  Monomer A and monomer B are present in a molar ratio of 1: 1-4 (abstract) which overlaps with the amount of polyalkylene glycol ether based repeat unit based on 100 parts by weight of the alkoxypolyethylene glycol (meth)acrylic acid ester in present claim.  When the comb shaped polymer molecule contained a longer side-chain (for monomer A), the polycarboxylate superplasticizer was with better capability of slump retention (paragraph 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
wherein R1 is represented by - 
    PNG
    media_image4.png
    51
    311
    media_image4.png
    Greyscale
and whereby R2 is H or an aliphatic hydrocarbon group having 1 to 5 carbon atoms, R4 is H atom or an aliphatic hydrocarbon group having 1 to 20 carbon groups, p = 0 to 3, m, n = 2 to 4, x and y are independently an integer of from 55 to 350, and z = 0 to 200 (paragraph 0013). When z = 0, p = 1, R4 = aliphatic hydrocarbon having 1 to 4 carbon atoms, the comonomer of general formula - 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
reads on the polyalkylene glycol ether based repeating unit in present clam 1.  These polymers based on their dispersing properties show excellent plasticizing effects over time.  The improved effect of the copolymers can be selectively chosen based on the broad variety of the ether comonomer and especially based on the broad scope of the side chain length (paragraph 0014).  Furthermore, monomer A, of Liu et al, is functionally equivalent to comonomer of general formula - 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
1 is represented by - 
    PNG
    media_image4.png
    51
    311
    media_image4.png
    Greyscale
, of Bichler et al, whereby R2 is H or an aliphatic hydrocarbon group having 1 to 5 carbon atoms, R4 is H atom or an aliphatic hydrocarbon group having 1 to 20 carbon groups, p = 0 to 3, m, n = 2 to 4, x and y are independently an integer of from 55 to 350, and z = 0 to 200 (paragraph 0013 of Bichler et al).  Therefore, in light of the teachings in Liu et al and Bichler et al, it would have been obvious to one skilled in art prior to the filing of present application, to include comonomer, of Bichler et al, which is functionally equivalent to monomer A of Liu et al, in the copolymer, of Ko et al, in overlapping amounts, for above mentioned advantages.
Regarding claims 2 and 3, see example 1, of Ko et al, wherein polymer is formed from methoxypolyethylene glycol monomethacrylate and includes an average of 50 moles of ethylene oxide (i.e. reads on monomer of formula 1 of present claim 2, wherein R1 is C1 alkyl; R11 is C2 alkylene; R15 is C1 alkyl; m2, m3 and m4 = 0 and m1 = 50).
Regarding claim 5, see 4a above.
Regarding claims 6 and 7, see example 1, of Ko et al, wherein acrylic acid is used (paragraph 0049) which reads on monomer of chemical formula 3 in present claim  6, wherein R3 = H and R31 = H.
Regarding claim 8, see example 1, of Ko et al, which include polyethylene glycol diacrylate (paragraph 0049).
Regarding claim 10, see example 1, of Ko et al, wherein the polymer is neutralized with aqueous sodium hydroxide solution (paragraph 0049).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to use a mixture of polycarboxylic based polymer and neutralized salt of polycarboxylic based polymer, absent evident to the contrary.
Regarding claim 11, see example 1, of Ko et al, wherein the polymer has a molecular weight of 44,000 (paragraph 0050).

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 5/19/2020, are withdrawn in view of the new grounds of rejection set forth in this office action.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments and Declaration under 37 CFR 1.132, filed 9/21/2020, have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) Bichler’s polycarboxylic acid based copolymer does not contain alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit.  Incorporation of amount of Liu monomer A into that of Bichler to arrive at the claimed amount of polyalkylene glycol ether-based repeating unit lacks motivation because not only monomer A of Liu has different structure from the polyalkylene glycol ether-based repeating unit of Bichler but also Bichler’s composition does not even contain the alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit.  Moreover, Liu merely teaches a molar ratio of monomer A to B and not a weight ratio as claimed; and (B) inclusion of polyalkylene glycol ether-based repeating unit in amounts of 50 to 150 parts by weight based on 100 parts by weight of the alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit in the polycarboxylic acid-based copolymer provides a 20% improvement in compression strength and is difficult to achieve in cement industry.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, given that alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit and polyalkylene glycol ether-based repeating unit differ only in the nature of COO group versus CH2O with all other constituents being similar, one skilled in art would have a reasonable basis to expect the parts by weight of present claims to overlap with the mole ratio of prior art.
With respect to (B), it is the office’s position that showing of unexpected results with respect to compression strength is not commensurate with scope of present claims.  For e.g., the alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit, polyalkylene glycol ether-based repeating unit and the ethylene glycol based crosslinking agents contain specific number of moles of ethylene oxide.  In addition, ethylene glycol based crosslinking agents and (meth)acrylic-acid based repeating units are present in amounts of 0.25 to 0.125 parts by weight, and 30 parts by weight, respectively, based on 100 parts by weight of alkoxyalkylene glycol (meth)acrylic acid ester-based repeating unit.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764